Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
26th day of May, 2009 by and between Aerosonic Corporation, hereinafter called
“the Company,” and Kevin J. Purcell, hereinafter called “Executive,” and
provides as follows:
 
RECITALS
 
WHEREAS, the Company desires to hire Executive as Executive Vice President and
Chief Financial Officer and Executive desires to serve in such capacity, subject
to the terms provided herein; and
 
WHEREAS, the parties have mutually agreed upon the terms and conditions of
Executive’s employment by the Company as hereinafter set forth.
 
TERMS OF AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:


Section 1.              Employment.  Executive shall be employed as Executive
Vice President and Chief Financial Officer of the Company.  He shall perform
such services for the Company as may be assigned to Executive from time to time
upon the terms and conditions hereinafter set forth.  Executive shall report to
the Chief Executive Officer of the Company.
 
Section 2.              Term.  This Agreement shall commence on May 26, 2009,
(the “Effective Date”), and Executive’s employment shall be “at will” and may be
terminated by Executive or the Company in accordance with Section 10 of this
Agreement.
 
Section 3.              Exclusive Service.  Executive shall devote his best
efforts and full time to rendering services on behalf of the Company in
furtherance of its best interests.  Executive shall comply with all policies,
standards and regulations of the Company now or hereafter promulgated, and shall
perform his duties under this Agreement to the best of his abilities and in
accordance with standards of conduct applicable to a chief financial officer of
a publicly traded company.
 
Section 4.              Salary.
 
(a)           As compensation while employed hereunder, Executive, during his
faithful performance of this Agreement, in whatever capacity rendered, shall
receive an annual base salary of $180,000.00, payable on such terms and in a
series of substantially equal installments according to the Company’s normal
payroll practices.  The Company’s Board of Directors, in its discretion, may
adjust Executive’s base salary during the term of this Agreement.
 
(b)           The Company shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Executive and the Company.  The
Company shall also withhold and remit to the proper party any amounts agreed to
in writing by the Company and Executive for participation in any corporate
sponsored benefit plans for which a contribution is required.
 
(c)           Except as otherwise expressly set forth hereunder, no compensation
shall be paid pursuant to this Agreement in respect of any month or portion
thereof subsequent to any termination of Executive’s employment with the
Company.
 
Section 5.              Benefits.  Executive shall be entitled, as of July 1,
2009 to participate in or become a participant in any fringe benefits and
employee benefit plans maintained by the Company for which he is or will become
eligible on such terms as the Company’s Board of Directors may, in its
discretion, establish, modify or otherwise change, consistent with the terms of
any such employee benefit plan.  Executive shall be entitled to four (4) weeks
of paid vacation per year in accordance with the policies of the Company.
 
Section 6.              Stock Incentive Plan.  Executive will be entitled to
participate in the Company’s Stock Incentive Plan, as the Company’s Board of
Directors, in its discretion, may decide and to the extent permitted under the
terms of the plan.
 
Section 7.              Initial Stock Option Award.  On or as soon as
practicable after the date on which Executive commences employment, the Board of
Directors shall grant to Executive options to purchase a total of 25,000 shares
of Common Stock of the Company (the “Options”).  The exercise price of the
Options shall be the fair market value per share of Common Stock as set by the
Board of Directors on the grant date.  The Options shall be granted under the
Company’s 2004 Stock Incentive Plan, as may be amended from time to time (the
“Plan”).  The Options shall be subject to the terms, provisions and conditions
of the Plan.  In the event that any provision of this Agreement respecting the
Options shall conflict with the terms of the Plan, however, this Agreement shall
control.  The Options shall be incentive stock options, within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent permitted by law, and shall have a 10 year term.  The Options shall
vest and become exercisable annually over the first three years of employment,
one-third per year, with the first such vesting to occur on the one-year
anniversary of the Effective Date and subsequent vesting to occur on the same
date in each of the following two (2) years, provided that Executive remains in
the employ of the Company continuously through the applicable vesting date or as
otherwise provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Section 8.              Bonuses.  Executive will be eligible to earn a
performance bonus of up to thirty-five percent (35%) of his annual base salary
based upon his achieving certain performance targets/goals achieved, (the basis
for which will be established within eight (8) weeks after the Effective Date)
per fiscal year, in cash, stock or other equity compensation (as determined by
the Board of Directors), based on his achieving certain performance goals and
metrics to be determined by the Company’s Board of Directors; provided, however,
that Executive’s performance bonus, if any, for the fiscal year ending January
31, 2010, shall be prorated based upon the Effective Date.  Unless the Company’s
Board of Directors determines otherwise in its sole discretion, receipt of bonus
under any such plan or program will not be guaranteed and will depend upon
Executive’s and/or the Company’s performance.
 
 
Section 9.              Business Expenses; Relocation Expenses.  The Company
shall reimburse Executive for reasonable and customary business expenses
incurred in the conduct of the Company’s business.  Such expenses will include
business meals, out-of-town lodging and travel expenses, and membership dues and
costs to attend meetings and conventions of business-appropriate organizations
and associations.  Additionally, the Company shall reimburse Executive for
reasonable and documented out-of-pocket expenses all in accordance with the
Company’s policies and procedures, including: (i) the relocation of Executive
from the State of Pennsylvania to Clearwater, Florida; (ii) one house-hunting
trip for Executive and his spouse; and (iii) temporary accommodations (to
include reasonable expenses for meals, lodging, travel expenses) for up to two
(2) months (collectively, the “Relocation Expenses”), the aggregate of all
Relocation Expenses not to exceed $25,000.  Executive agrees to timely submit
records and receipts of reimbursable items and agrees that the Company can adopt
reasonable rules and policies regarding such reimbursement.  Each approved
reimbursement shall be made in no event later than December 31 of the year
following the year in which the expense was incurred.


Section 10.              Termination.
 
(a)           Notwithstanding the cessation of Executive’s employment, the
parties hereto shall be required to carry out any provisions of this Agreement
which contemplate performance by them subsequent to such termination.  In
addition, no termination shall affect any liability or other obligation of
either party hereto which shall have accrued prior to such termination,
including, but not limited to, any liability, loss or damage on account of
breach.  No termination of employment shall terminate the obligation of the
Company to make payments of any vested benefits provided hereunder or pursuant
to any Executive benefit plan maintained by the Company in which Executive
participates at the time of such termination or the obligations of Executive
under Sections 11, 12 and 13 of this Agreement.
 
(b)           Executive’s employment hereunder may be terminated by Executive
upon thirty (30) days written notice to the Company or at any time by mutual
agreement in writing.
 
(c)           This Agreement shall terminate upon the death of Executive;
provided, however, that in such event, in addition to the compensation,
(including salary and vested bonus, if any), accrued as of date of Executive’s
death, the Company shall pay to the estate of Executive the salary which
otherwise would have been payable to Executive from his date of death through
then end of the month in which his death occurs in substantially equal
installments at the time such payments would have been made in accordance with
Section 4(a) beginning with the pay date of the first full payroll period
beginning immediately following the death of Executive, subject to Section 25.
 
(d)           The Company may terminate Executive’s employment other than for
“Cause,” as defined in Section 10(e), at any time upon written notice to
Executive, which termination shall be effective immediately.
 
(e)           The Company shall have the right to terminate Executive’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately.  Termination for “Cause” shall include termination for
Executive’s personal dishonesty, willful misconduct, breach of a fiduciary duty
involving personal profit, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses), conviction of a felony or
of a misdemeanor involving moral turpitude, misappropriation of the Company’s
assets, or a material breach of any other provision of this Agreement.  In the
event Executive’s employment under this Agreement is terminated for Cause,
Executive shall thereafter have no right to receive any compensation or other
benefits under this Agreement.
 
(f)           The Company may terminate Executive’s employment under this
Agreement, after having established Executive’s disability, by giving to
Executive written notice of its intention to terminate his employment for
disability and his employment with the Company shall terminate effective on the
90th day after receipt of such notice if within 90 days after such receipt
Executive shall fail to return to the full-time performance of the essential
functions of his position (and if Executive’s disability has been established
pursuant to the definition of “disability” set forth below).  For purposes of
this Agreement, “disability” means either (i) disability which after the
expiration of more than 13 consecutive weeks after its commencement is
determined to be total and permanent by a physician selected and paid for by the
Company or its insurers, and acceptable to Executive or his legal
representative, which consent shall not be unreasonably withheld or (ii)
disability as defined in the policy of disability insurance maintained by the
Company for the benefit of Executive, whichever shall be more favorable to
Executive.  Notwithstanding any other provision of this Agreement, the Company
shall comply with all requirements of the Americans with Disabilities Act, 42
U.S.C. § 12101 et. seq.  Upon termination for disability, Executive in addition
to the compensation (including salary and vested bonus, if any) accrued as of
date of this termination, will also receive in substantially equal installments
the salary that would otherwise would have been payable to Executive through the
end of the month in which such termination occurs at the time such payments
would have been made in accordance with Section 4(a) beginning with the pay date
of the first full payroll period beginning immediately following the effective
date of Executive’s termination of employment because of Executive’s disability,
subject to Section 25.
 
 
 

--------------------------------------------------------------------------------

 

(g)           In addition to the compensation (including salary and vested
bonus, if any) accrued as of date of this termination, Executive is entitled to
(i) severance pay of three (3) month’s salary if terminated by the Company
within twelve (12) months from the Effective Date, or (ii) severance pay of six
(6) months salary if Executive is terminated by the Company after Executive has
completed more than twelve (12) months of employment with the Company from the
Effective Date. Executive is not entitled to any severance if the termination is
due to “Cause” as defined in Section 10(e). Payment of severance will be made in
substantially equal installments according to the Company’s normal payroll
practices as consistent with the payment of Executive compensation pursuant to
Section 4(a).
 
 
Section 11.            Confidentiality/Nondisclosure.  Executive covenants and
agrees that any and all information concerning the customers, businesses and
services of the Company of which he has knowledge or access as a result of his
association with the Company in any capacity, shall be deemed confidential in
nature and shall not, without the proper written consent of the Company, be
directly or indirectly used, disseminated, disclosed or published by Executive
to third parties other than in connection with the usual conduct of the business
of the Company.  Such information shall expressly include, but shall not be
limited to, information concerning the Company’s trade secrets, business
operations, business records, customer lists or other customer
information.  Upon termination of employment Executive shall deliver to the
Company all originals and copies of documents, forms, records or other
information, in whatever form it may exist, concerning the Company or its
business, customers, products or services.  In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Company with
the maximum protection.  This Section 11 shall not be applicable to any
information which, through no misconduct or negligence of Executive, has
previously been disclosed to the public by anyone other than Executive.  The
Confidentiality Agreement dated April 28, 2009 between the Executive and the
Company shall remain in full force and effect.
 
Section 12.            Covenants Against Competition.  Executive acknowledges
that he will obtain from the Company valuable information regarding the business
of the Company, and that the services to be rendered by Executive are of a
special character which have unique value to the Company, the loss of which will
not be readily calculable.  Executive further acknowledges that the customers of
the Company are located throughout the world, and the market of the Company has
no defined geographic boundaries, so a business could be located anywhere in the
world, and certainly within the United States, and compete with the Company.  In
view of the unique value to the Company of the services of Executive and in
light of the confidential information to be obtained by or disclosed to
Executive as hereinabove set forth, including access to the business plans and
methods of operation of the Company, and as a material inducement to the Company
to employ Executive, he covenants and agrees as follows:
 
(a)           Commencing with the date of this Agreement and continuing for a
period of six (6) months after Executive ceases to be employed by the Company
for any reason, Executive shall not, directly or indirectly, own, operate,
manage, control or participate in the ownership, operation, management or
control, or perform services of a nature substantially similar to those
performed or provided by Executive for the Company during the last twelve months
of his employment, to or for any person, firm, or other entity engaged in the
business of providing products or services which are the same as, or
substantially the same as, those provided by the Company at the time Executive’s
employment ceases, and which are competitive with the Company (‘the
Business”).  The restrictions set forth herein apply only to those persons,
firms, or other entities which are engaged in the Business within the
Continental United States.  Nothing herein shall prohibit Executive from working
(i) for any person, firm or entity that is not in competition with the Company,
or (ii) in any employment position in which he could not cause the Company any
competitive harm.
 
(b)           Commencing with the date of this Agreement and continuing for a
period of six (6) months after Executive’s employment ceases, Executive shall
not, directly or indirectly, as a principal, agent, employer, employee, partner,
consultant, or in any other capacity, solicit, divert from the Company or do
business with any customer of the Company, either in whole or in part, for the
purpose of providing any products or services which are the same as or
substantially the same as, and which are competitive with, the Company products
and services sold at the time Executive’s employment ceases.  The phrase
“customer” of the Company means any person or entity (i) to whom Executive has,
directly or indirectly, provided services or products on behalf of the Company
at any time during the 12 months preceding the cessation of Executive’s
employment; (ii) to whom Executive had, directly or indirectly, either met,
spoken or communicated with for the purpose of offering the Company’s services
or products during the 12 months preceding the cessation of his employment; or
(iii) any person or entity about whom Executive acquired material information
based on his employment with the Company within 12 months of cessation thereof,
and as to whom Executive has been informed that the Company will be or has been
providing Company products or services.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Commencing with the date of this Agreement and continuing for a
period of six (6) months after he ceases to be employed by the Company for any
reason, Executive shall not, directly or indirectly, recruit, solicit for
employment or employ any person who was an employee of the Company at any time
during the twelve (12) months preceding the cessation of Executive’s employment.
 
Section 13.            Remedies.  Executive agrees that a breach of any of the
covenants set forth in Sections 11 or 12 or their subparts would result in
irreparable injury and damage to the Company for which it would have no adequate
remedy at law; and Executive further agrees that in the event of such a breach,
the Company shall be entitled to an immediate injunction to prevent such
violations.  In the event an action is brought in regard to the covenants set
forth in Sections 11 or 12, the prevailing party shall be entitled to receive
all costs and attorneys’ fees as a result of such breach.
 
Section 14.            Reasonableness of Restrictions.  Executive has carefully
read and considered the provisions of Sections 11 and 12 hereof and, having done
so, agrees that the restrictions set forth in such Sections (including but not
limited to, the time period of the restrictions, the geographic restrictions and
the restrictions on the scope of activity set forth in Section 12 hereof) are
fair and reasonable and are reasonably required for the protection for the
interests of the Company, its officers, directors, and other employees.
 
Section 15.            Governing Law.  This Employment Agreement shall be
subject to and construed in accordance with the laws of the State of Florida,
without giving effect to its principles of conflict of laws.
 
Section 16.            Venue.  Executive agrees that, at the option of the
Company, any action brought to enforce or to test the enforceability of any
provision of this Agreement, may be brought in either the United States District
Court for the Middle District of Florida or the Circuit Court of Pinellas
County, Florida.
 
Section 17.            Continued Validity.  In the event that any of the
provisions of Sections 11 or 12 (or their subparts) hereof shall be held to be
invalid or unenforceable, the remaining provisions shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included therein.  In the event that any provisions of Section 12 relating
to geographic scope, time period and/or restricted activity shall be declared by
a court of competent jurisdiction to exceed the maximum time period or
restrictions on activities such court deems reasonable and enforceable, the
parties agree that said geographic scope, time period, and/or other restrictions
may be modified by the court in a manner which such court deems reasonable and
enforceable.
 
Section 18.            Assignability.  This Agreement shall be binding upon and
inure to the benefit of the Company, and may be assigned by the Company to any
person or firm who may succeed to the majority of the assets of the
Company.  This Agreement shall not be assignable by Executive.
 
Section 19.            Notices.  Any and all notices, designations, consents,
offers, acceptance or any other communications provided for herein shall be
given in writing and shall be deemed properly delivered if delivered in person
or by registered or certified mail, return receipt requested, addressed in the
case of the Company to its registered agent or in the case of Executive to his
last known address.
 
Section 20.            Entire Agreement.
 
(a)           This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.
 
(b)           This Agreement may be executed in one or more counterparts, each
of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.
 
Section 21.            Amendment and Waiver.  This Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto.  No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the person or party to be charged.
 
Section 22.            Case and Gender.  Wherever required by the context of
this Agreement, the singular or plural case and the masculine, feminine and
neuter genders shall be interchangeable.
 
Section 23.            Captions.  The captions used in this Employment Agreement
are intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.
 
Section 24.            Section 409A.  This Agreement is intended to comply with
the applicable requirements of Section 409A of the Code and shall be construed
and interpreted in accordance therewith.  Notwithstanding the preceding, the
Company shall not be liable to Executive or any other person if the Internal
Revenue Service or any court or other authority having jurisdiction over such
matter determines for any reason that any payments under this Agreement are
subject to taxes, penalties or interest as a result of failing to comply with
Section 409A of the Code.

 
 

--------------------------------------------------------------------------------

 
 
Section 25.            Delay of Payment.  Notwithstanding any other provision of
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code, to the extent necessary to comply with Section 409A of
the Code, no payments (which are not otherwise exempt) may be made hereunder
before the date which is six months after Executive’s separation from service
or, if earlier, his death.  Any amounts which would have otherwise been required
to be paid during such six months or, if earlier, until Executive’s death, shall
be paid to Executive in one lump sum cash payment as soon as administratively
practical after the date which is six months after Executive’s separation from
service or, if earlier, after Executive’s death.  Any other payments scheduled
to be made under this Agreement shall be made and provided at the times
otherwise designated in this Agreement disregarding the delay of payment for the
payments described in this Section 25.  Additionally, notwithstanding any other
provision of this Agreement, Executive will only be entitled to receive payment
on termination of his employment when the termination of employment qualifies as
a “separation from service” within the meaning of Section 409A of the Code.
 


 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
signed by its duly authorized officer and Executive has hereunto set his hand
and seal on the day and year first above written.
 

 
AEROSONIC CORPORATION
                 
By:
              
Douglas J. Hillman,
   
President and Chief Executive Officer

 
 

 
EXECUTIVE
                 
By:
            
Kevin J. Purcell,
Executive Vice President,
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 